    Case: 1:19-cv-03842 Document #: 31 Filed: 02/24/20 Page 1 of 8 PageID #:77




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 MARSALIS A. ANTHONY,
          Plaintiff,

           v.                                    Case No. 19 C 3842
                                                 Judge Charles R. Norgle, Sr.
 E. CARRILLO, et al.,
           Defendants.

                PLAINTIFF’S RESPONSE TO DEFENDANTS’
                MOTION TO AMEND OR VACATE JUDGMENT

      Plaintiff Marsalis A. Anthony, by counsel, responds as follows to defendants’

“Joint Rule 59(a) Motion To Amend Judgment Or In The Alternative To Vacate It

Pursuant To Rule 60(b)(1).”

                              STATEMENT OF FACTS
                                   __________

      Plaintiff Marsalis Anthony filed suit against Chicago Police Officers E.

Carrillo and J. Kimberling, as well as the City of Chicago, alleging violations of the

Fourteenth Amendment under 42 U.S.C. 1983 and violations of state law. [Doc #1].

More specifically, Anthony alleged that, on June 8, 2017, he was an arrestee who

was handcuffed in the rear of Carrillo and Kimberling’s squad car. [Doc #1 at ¶¶

11-12]. According to the complaint, after the officers drove Anthony to the police

station parking lot, Carrillo violently removed Anthony from the squad car, and

placed him in a chokehold. [Doc #1 at ¶¶ 12-14]. Anthony begged Carrillo to stop

choking him, but Carrillo persisted until Anthony collapsed. [Doc #1 at ¶ 14].

Kimberling witnessed Carrillo’s excessive force and heard Anthony’s pleas, but did

not intervene. [Doc #1 at ¶ 16]. Instead, Kimberling stared and smiled at Anthony.
     Case: 1:19-cv-03842 Document #: 31 Filed: 02/24/20 Page 2 of 8 PageID #:78




[Doc #1 at ¶ 16]. Defendants appeared and answered plaintiff’s complaint. [Docs.

#7-14, 16, 19-20].

       On January 22, 2020, the City and Carrillo served on plaintiff an offer of

judgment pursuant to Fed. R. Civ. P. 68. [Doc #27-1]. The offer allowed

              judgment to be taken against them collectively and in
       favor of Plaintiff Marsalis Anthony, in the amount of FIFTY
       THOUSAND AND ONE DOLLARS AND NO/100 CENTS
       ($50,001.00), plus reasonable attorneys’ fees and costs not to
       exceed NINE THOUSAND NINE-HUNDRED AND NINETY-
       NINE DOLLARS AND NO/100 CENTS ($9,999.00) accrued
       through the date of service of this offer of judgment.

[Doc #27-1 at ¶ 1]. The offer also contained language releasing defendants “and any

other current or former employees or agents of the City of Chicago…from any and

all claims that were or could have been alleged by” Anthony. [Doc #27-1 at ¶ 3].

The offer did not specify any process by which reasonable attorneys’ fees and costs

could be adjudicated at any amount less than $9,999.00; nor did it require plaintiff

to petition the Court to award such costs, or obtain defense counsel’s agreement as

to the appropriate amount of costs. [Doc #27-1]. The offer expressly disclaimed that

Anthony was a prevailing party. [Doc #27-1 at ¶ 4 (“Upon acceptance of this offer,

the parties agree that Plaintiff shall not be considered to be a prevailing party in

this matter.”)].

       On February 4, 2020, Anthony filed written notice accepting the offer. [Doc

#27]. The notice reflected the Anthony accepted judgment in the amount of

$50,001.00 plus $9,999.00 in reasonable attorney’s fees and costs. [Doc #27]. The

notice read, “A true copy of Defendants’ accepted offer is attached hereto as Exhibit




                                           2
    Case: 1:19-cv-03842 Document #: 31 Filed: 02/24/20 Page 3 of 8 PageID #:79




A,” and the accepted offer was indeed attached. [Doc #27]. Three days later, on

February 7, 2020, the clerk entered judgment on defendants’ accepted offer. [Doc

#28].

        After judgment was entered, defense counsel contacted Anthony’s attorney,

claiming that the court’s judgment failed to properly reflect the offer. Ex. A. On the

same day judgment was entered, defense counsel sent a proposed judgment order,

which set forth a procedure not identified in the accepted offer, that “the Court shall

determine the amount of reasonable attorneys’ fees and costs… upon the petition of

plaintiff’s counsel.” Ex. B ¶ 2. Counsel’s proposed judgment order repeated that

plaintiff was not a prevailing party. Ex. B ¶ 5. Anthony’s attorney responded that

the reasonable attorney’s fees and costs exceeded $9,999.99, and attached a

timesheet and a copy of his fee agreement. Ex. C. Anthony’s attorney proposed

that the parties stipulate to this, or reach a settlement, “[t]o be efficient and avoid

wasting the court’s time with something we can easily work out,” and asked that

counsel “[p]lease let [him] know [her] thoughts.” Ex. C. Defense counsel never

responded.

        Instead, counsel filed a motion to amend or else vacate the judgment. [Doc #

29]. Counsel captioned this as a “Joint Motion,” even though Anthony did not join

in or assent to it. [Doc #29]. In fact, the motion is brought by two movants – Officer

Carrillo and the City, both of whom are represented by the Corporation Counsel –

and it is joined by no one. [Doc #29]. The motion wrongly asserts that “Plaintiff re-

drafted and filed his own version of Defendants’ Offer of Judgment on February 4,



                                            3
    Case: 1:19-cv-03842 Document #: 31 Filed: 02/24/20 Page 4 of 8 PageID #:80




2020.” [Doc #29 at ¶ 2]. The motion asks the Court to amend the judgment to

require plaintiff’s counsel to file a fee petition. [Doc #29 at ¶ 2]. The motion

alternatively asks that the Court vacate the judgment entirely, “for there was no

meeting of the minds in regard to the purported Offer of Judgment filed by Plaintiff

int his [sic] case.” [Doc #29 at ¶ 10]. According to the motion, undoing the

judgment and reopening the case “will allow the parties time to further negotiate

the terms of another possible the [sic] Offer of Judgment acceptable to both parties.”

[Doc #29 at ¶ 10].

                                    ARGUMENT
                                     __________

      This Court should reject defendants’ efforts to undo the judgment. It is well

settled that the terms of Rule 68 offers are to be strictly construed against the

defendant, and in favor of the plaintiff. See, e.g., Sanchez v. Prudential Pizza, Inc.,

709 F.3d 689 (7th Cir. 2013). The rationale for that rule is that plaintiffs “are at

their peril whether they accept or reject a Rule 68 offer” due to the ramifications

potentially flowing from either choice. Webb v. James, 147 F.3d 617, 623 (7th Cir.

1998). “Most important, because the consequences of a Rule 68 offer are so great,

the offering defendant bears the burden of any silence or ambiguity regarding

attorney’s fees.” Sanchez, 709 F.3d at 692. Here, in addition to $50,001.00 in

compensatory damages, defendants offered to pay attorney’s fees and costs in an

amount not exceeding $9,999.00, and Anthony accepted that entire amount.

Importantly, the offer did not set forth any process for adjudicating fees and costs,

and was silent on what would occur if the parties disagreed as to the appropriate


                                           4
    Case: 1:19-cv-03842 Document #: 31 Filed: 02/24/20 Page 5 of 8 PageID #:81




amount; it merely said that the costs and fees could not exceed $9,999.00. Indeed,

far from requiring judicial determination of this issue, the offer expressly deemed

Anthony not to be a prevailing party. The judgment should accordingly stand.

      Before turning to the merits in further detail, we must address several false

factual assertions in defendants’ motion. To begin, defendants accuse plaintiff’s

counsel of “re-draft[ing] and fil[ing] his own version of Defendants’ Offer of

Judgment.” [Doc #29 at ¶ 2]. That is utterly false. Counsel did not “re-draft” or

create “his own version” of “Defendants’ Offer of Judgment.” Counsel filed a true

and accurate copy of Defendants’ Offer of Judgment, along with a written

acceptance, as contemplated by Rule 68. Fed. R. Civ. P. 68(a) (“If, within 14 days

after being served, the opposing party serves written notice accepting the offer,

either party may then file the offer and notice of acceptance, plus proof of service.”).

Defendants also incorrectly assert that counsel “deleted two main conditions” from

the offer. [Doc #29 at ¶ 2]. Again, counsel did not alter the offer in any way. And

Anthony’s notice of acceptance, if that is what defendants meant to refer to, did not

“delete” conditions from the offer, either. Defendants’ complaint that the notice of

acceptance did not include “a release from liability for any and all other City of

Chicago employees beyond Emilio Carrillo,” [Doc #29 at ¶ 2], is makeweight. The

notice of acceptance specifically stated that the litigation was “terminat[ed]” as to

“all named and unnamed defendants.” And defendants are incorrect that the offer

stated that “attorneys’ fees [were] still to be determined through submission of a fee

petition.” [Doc #29 at ¶ 2]. In fact, the offer said nothing about a fee petition, and



                                           5
    Case: 1:19-cv-03842 Document #: 31 Filed: 02/24/20 Page 6 of 8 PageID #:82




defendants should not be heard to complain that counsel “deleted … conditions”

that never existed to begin with.

        I.   THIS COURT’S JUDGMENT SHOULD STAND.

      Again, “any ambiguities in a Rule 68 offer must be resolved against the

defendant.” Morjal v. City of Chicago, 774 F.3d 419, 420 (7th Cir. 2014). Here, the

offer stated that defendants offered judgment in the amount of $50,001.00 plus

reasonable costs and attorney’s fees not to exceed $9,999.00. [Doc #27-1 at ¶ 1].

The offer did not state that Anthony would need to petition the Court to adjudicate

such reasonable costs and attorney’s fees. Nor did it set forth any procedure to

follow if the parties did not agree on the appropriate amount of costs and fees. It

said only that the costs and fees could not exceed $9,999.00, and, in response,

Anthony claimed precisely that amount. [Doc #27].

      To be sure, defendants did send a proposed judgment order to Anthony that

contained language requiring him to petition for attorney fees. Ex. B ¶ 2. But

defendants did not send that proposal until three days after Anthony had filed his

acceptance. Ex. B. That did not change the accepted offer.

      We do not doubt that defendants could have drafted their offer to require

judicial adjudication of fees and costs, as the City of Chicago’s Law Department has

done many times in past cases. See, e.g., Morjal, 774 F.3d at 420 (“Defendants offer

to allow judgment to be taken against them in the total amount of $10,001.00 plus

reasonable attorney’s fees and costs accrued to date in an amount to be determined

by the Court.”) (emphasis added). But, here, there was no such language. And in



                                          6
    Case: 1:19-cv-03842 Document #: 31 Filed: 02/24/20 Page 7 of 8 PageID #:83




the absence of requiring judicial adjudication of this issue, or a mechanism for

resolving a dispute between the parties as to the proper amount, Anthony was

entitled to claim the entire amount of $9,999.00 as and for his reasonable attorney’s

fees and costs. Indeed, by expressly disclaiming that Anthony was a prevailing

party, defendants eliminated 42 U.S.C. § 1988 as the basis for adjudicating fees;

instead, Anthony’s right to reasonable fees and costs is defined solely by the offer,

which says only that they cannot exceed $9,999.00. By doing so, defendants

arguably deprived this Court of jurisdiction to decide that Anthony was entitled to

anything less than the amount he claimed in his acceptance. Cf. Arencibia v. Miami

Shoes, Inc., 113 F.3d 1212 (11th Cir. 1997) (holding that district courts lack

jurisdiction to adjudicate attorney’s fees where the offer is silent on that issue and

the underlying fee-shifting statute does not include them as costs).

       II.   ALTERNATIVELY, THIS COURT SHOULD REQUIRE THE
             PARTIES TO MEET AND CONFER IN GOOD FAITH AS TO
             THE APPROPRIATE MEASURE OF REASONABLE
             ATTORNEY’S FEES AND COSTS, AND SET A SHORT STATUS
             DATE.

      Alternatively, if the Court believes that it must decide the amount of

attorney’s fees and costs absent an agreement among the parties as to the

appropriate amount, then the Court should order the parties to meet and confer on

this issue in good faith, and set a short status date.

      Defendants’ claim that the judgment should be vacated entirely, and the case

reinstated, due to a purported lack of “meeting of the minds” is unsupported by any

authority, and should be rejected. Although some cases have analogized Rule 68




                                           7
    Case: 1:19-cv-03842 Document #: 31 Filed: 02/24/20 Page 8 of 8 PageID #:84




offers to contract law offers, the Seventh Circuit has clarified that this is “just that,

an analogy, for the reason stated earlier: the consequences of rejecting a Rule 68

offer are more serious than those of rejecting an ordinary contract offer.” Nordby v.

Anchor Hocking Packaging Co., 199 F. 3d 390, 392 (7th Cir. 1999). Indeed, “Rule 68

operates automatically, requiring that the clerk shall enter judgment upon the

filing of an offer, notice of acceptance, and proof of service.” Webb, 147 F.3d at 621.

Thus, the issue for this Court’s decision is the legal effect of defendants’ accepted

offer, construing its terms in the light most favorable to plaintiff.1

                                    CONCLUSION
                                      __________

      Defendants’ motion should be denied.

                                         Respectfully submitted

                                         /s/ Nnanenyem E. Uche
                                         NNANENYEM E. UCHE
                                         Uche, P.C.
                                         314 N. Loomis St., Suite G2
                                         Chicago, IL 60607
                                         (312) 380-5341
                                         nenye.uche@uchelitigation.com




      1
        As the cases repeatedly emphasize, defendants and not plaintiffs write Rule
68 offers. For at least this reason, defendants’ claim that undoing the judgment will
“allow the parties time to further negotiate the terms of another possible the [sic]
Offer of Judgment acceptable to both parties,” [Doc #29 at ¶ 10], makes no sense.


                                            8
